—In a proceeding pursuant to CPLR article 75 to modify a determination of a Hearing Officer made pursuant to Education Law 3020-a, dated September 25, 1999, which, after a hearing, sustained certain charges against the respondent, Edward Brandman, and suspended him for two years without pay, the petitioner appeals from an order of the Supreme Court, Nassau County (Franco, J.), entered March 16, 2000, which denied the petition and confirmed the determination.
Ordered that the order is affirmed, with costs.
The Supreme Court properly confirmed the Hearing Officer’s determination since the petitioner did not demonstrate any basis for vacating it under CPLR 7511 (see, Education Law § 3020-a [5]; Matter of Board of Educ. v Ziparo, 275 AD2d 411; cf., Matter of Board of Educ. v Yusko, 269 AD2d 445, 446). The Hearing Officer’s determination has a rational basis and is supported by the record (see, CPLR 7801; Matter of Fischer v Smithtown Cent. School Dist., 262 AD2d 560).
The petitioner’s remaining contentions are without merit. Ritter, J. P., Krausman, Luciano and H. Miller, JJ., concur.